UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6514



In Re:   JANISON VEAL, a/k/a Jason,

                                                         Petitioner.




                On Petition for Writ of Mandamus.
                          (3:02-cr-00043)


Submitted: June 21, 2007                   Decided:     June 29, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Janison Veal, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Janison Veal petitions for a writ of mandamus, alleging

the district court has unduly delayed in acting on the magistrate

judge’s report and recommendation issued on September 29, 2006,

relative to Veal’s motion filed pursuant to 28 U.S.C. § 2255

(2000). Veal seeks an order from this court directing the district

court to act.    Our review of the docket sheet reveals that the

district court since has filed its order adopting the report and

recommendation of the magistrate judge, and granting in part Veal’s

§ 2255 motion.   Accordingly, because the district court has acted

in Veal’s case, we deny the mandamus petition as moot.    We grant

leave to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                   PETITION DENIED




                               - 2 -